

117 S1942 IS: National Heritage Area Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1942IN THE SENATE OF THE UNITED STATESMay 27, 2021Ms. Stabenow (for herself, Mr. Blunt, Mr. Blumenthal, Mrs. Capito, Mr. Markey, Mr. Wicker, Ms. Cortez Masto, Mr. Heinrich, Mr. Booker, Mr. Murphy, Ms. Warren, Ms. Duckworth, Mr. Peters, Mr. Sanders, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo standardize the designation of National Heritage Areas, and for other purposes.1.Short titleThis Act may be cited as the National Heritage Area Act.2.DefinitionsIn this Act:(1)Local coordinating entityThe term local coordinating entity means the entity designated by Congress—(A)to carry out, in partnership with other individuals and entities, the management plan for a National Heritage Area; and(B)to operate the National Heritage Area, including through the implementation of projects and programs among diverse partners in the National Heritage Area.(2)National Heritage AreaThe term National Heritage Area means a component of the National Heritage Area System described in section 3(b).(3)National Heritage Area SystemThe term National Heritage Area System means the system established by section 3(a).(4)Proposed National Heritage AreaThe term proposed National Heritage Area means an area that is proposed to be designated as a National Heritage Area.(5)SecretaryThe term Secretary means the Secretary of the Interior.(6)Tribal governmentThe term Tribal government means the governing body of an Indian Tribe included on the most recent list published by the Secretary pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).3.National Heritage Area System(a)In generalTo recognize certain areas of the United States that tell nationally significant stories and to conserve, enhance, and interpret those nationally significant stories and the natural, historic, scenic, and cultural resources of areas that illustrate significant aspects of the heritage of the United States, there is established a National Heritage Area System through the administration of which the Secretary may provide technical and financial assistance to local coordinating entities to support the establishment, development, and continuity of the National Heritage Areas.(b)National heritage area systemThe National Heritage Area System shall be composed of—(1)each National Heritage Area, National Heritage Corridor, National Heritage Canalway, Cultural Heritage Corridor, and National Heritage Partnership designated by Congress before or on the date of enactment of this Act; and(2)each National Heritage Area designated by Congress after the date of enactment of this Act, unless the law designating the area exempts that area from the National Heritage Area System by specific reference to this Act.(c)Relationship to the national park system(1)Relationship to national park unitsThe Secretary shall—(A)ensure, to the maximum extent practicable, participation and assistance by any administrator of a unit of the National Park System that is located near or encompassed by a National Heritage Area in local initiatives for the National Heritage Area to conserve and interpret resources consistent with the applicable management plan for the National Heritage Area; and(B)work with local coordinating entities to promote public enjoyment of units of the National Park System and National Park-related resources.(2)TreatmentA National Heritage Area shall not be—(A)considered to be a unit of the National Park System; or(B)subject to the authorities applicable to units of the National Park System.(d)DutiesUnder the National Heritage Area System, the Secretary shall—(1)review and approve or disapprove the management plan for a National Heritage Area in accordance with section 4(c); and(2)submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives reports describing the activities conducted with respect to National Heritage Areas in accordance with this Act.(e)AuthoritiesIn carrying out this Act, the Secretary may—(1)conduct or review, as applicable, feasibility studies in accordance with section 4(a);(2)conduct an evaluation of the accomplishments of, and submit to Congress a report that includes recommendations regarding the role of National Park Service with respect to, each National Heritage Area, in accordance with section 5;(3)use amounts made available under section 7 to provide technical and financial assistance, on a reimbursable or nonreimbursable basis, as determined by the Secretary, for—(A)the development and implementation of management plans for National Heritage Areas; and(B)the administration of National Heritage Areas;(4)enter into cooperative agreements with other Federal agencies, States, Tribal governments, local governments, local coordinating entities, and other interested individuals and entities to achieve the purposes of the National Heritage Area System;(5)provide information, promote understanding, and encourage research regarding National Heritage Areas, in partnership with local coordinating entities; and(6)provide national oversight, analysis, coordination, technical and financial assistance, and support to ensure consistency and accountability of the National Heritage Area System.4.Designation of National Heritage Areas(a)Studies(1)In generalSubject to the availability of appropriations, the Secretary may carry out or review a study to assess the suitability and feasibility of each proposed National Heritage Area for designation as a National Heritage Area.(2)Preparation(A)In generalA study under paragraph (1) may be carried out—(i)by the Secretary, in consultation with State and local historic preservation officers, State and local historical societies, State and local tourism offices, and other appropriate organizations and governmental agencies; or(ii)by interested individuals or entities, if the Secretary certifies that the completed study meets the requirements of paragraph (3).(B)CertificationNot later than 1 year after receiving a study carried out by interested individuals or entities under subparagraph (A)(ii), the Secretary shall review and certify whether the study meets the requirements of paragraph (3).(3)RequirementsA study under paragraph (1) shall include analysis, documentation, and determinations on whether the proposed National Heritage Area—(A)has an assemblage of natural, historic, and cultural resources that—(i)represent distinctive aspects of the heritage of the United States;(ii)are worthy of recognition, conservation, interpretation, and continuing use; and(iii)would be best managed—(I)through partnerships among public and private entities; and(II)by linking diverse and sometimes noncontiguous resources and active communities;(B)reflects traditions, customs, beliefs, and folklife that are a valuable part of the story of the United States;(C)provides outstanding opportunities—(i)to conserve natural, historic, cultural, or scenic features; and(ii)for recreation and education;(D)contains resources that—(i)are important to any identified themes of the proposed National Heritage Area; and(ii)retain a degree of integrity capable of supporting interpretation;(E)includes residents, business interests, nonprofit organizations, and State and local governments that—(i)are involved in the planning of the proposed National Heritage Area;(ii)have developed a conceptual financial plan that outlines the roles of all participants in the proposed National Heritage Area, including the Federal Government; and(iii)have demonstrated support for the designation of the proposed National Heritage Area;(F)has a potential management entity to work in partnership with the individuals and entities described in subparagraph (E) to develop the proposed National Heritage Area while encouraging State and local economic activity; and(G)has a conceptual boundary map that is supported by the public.(4)Report(A)In generalFor each study carried out under paragraph (1), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—(i)the findings of the study; and(ii)any conclusions and recommendations of the Secretary.(B)Timing(i)Studies carried out by the SecretaryWith respect to a study carried out by the Secretary in accordance with paragraph (2)(A)(i), the Secretary shall submit a report under subparagraph (A) not later than 3 years after the date on which funds are first made available to carry out the study.(ii)Studies carried out by other interested partiesWith respect to a study carried out by interested individuals or entities in accordance with paragraph (2)(A)(ii), the Secretary shall submit a report under subparagraph (A) not later than 180 days after the date on which the Secretary certifies under paragraph (2)(B) that the study meets the requirements of paragraph (3).(b)Designation(1)In generalAn area shall be designated as a National Heritage Area only by an Act of Congress.(2)DesignationOn receipt of a report under subsection (a)(4) recommending the designation of a proposed National Heritage Area as a National Heritage Area, Congress may designate—(A)as a National Heritage Area the proposed National Heritage Area that is the subject of the relevant feasibility study; and(B)a local coordinating entity to operate the National Heritage Area.(3)Treatment as component of national heritage area systemA National Heritage Area designated under paragraph (2)(A) shall be a component of the National Heritage Area System, unless the law designating the National Heritage Area exempts the National Heritage Area from the National Heritage Area System through a specific reference to this Act.(c)Management plan(1)In generalThe applicable local coordinating entity shall develop a management plan for a National Heritage Area in accordance with paragraph (2).(2)RequirementsThe management plan for a National Heritage Area shall—(A)be developed using a comprehensive planning approach that includes—(i)opportunities for stakeholders (such as community members, local and regional governments, Tribal governments, businesses, nonprofit organizations, and others)—(I)to be involved in the planning process; and(II)to review and comment on the draft plan; and(ii)documentation of the planning and public participation processes, including a description of—(I)the means by which the management plan was prepared;(II)the stakeholders involved in the process; and(III)the timing and method of stakeholder involvement;(B)include an inventory of the natural, historic, cultural, and scenic resources of the National Heritage Area relating to the nationally significant themes and events of the region that should be protected, enhanced, interpreted, managed, or developed;(C)identify comprehensive goals, strategies, policies, and recommendations for—(i)demonstrating the heritage represented by the National Heritage Area; and(ii)encouraging long-term resource protection, enhancement, interpretation, and development;(D)include recommendations for ways in which Federal, State, Tribal government, and local entities may best be coordinated, including the role of the National Park Service and other Federal agencies associated with the National Heritage Area, to advance the purposes of this Act;(E)describe a strategy by which the local coordinating entity will achieve financial sustainability;(F)include an implementation program that identifies, with respect to the National Heritage Area—(i)prioritized actions and criteria for selecting future projects;(ii)existing and potential sources of funding;(iii)performance goals;(iv)the means by which stakeholders will be involved; and(v)the manner in which the management plan will be evaluated and updated;(G)include a business plan for the local coordinating entity that, at a minimum, addresses management and operation, products or services offered, the target market for those products and services, and revenue streams; and(H)be submitted to the Secretary for approval by not later than 3 years after the date on which the National Heritage Area is designated by Congress under subsection (b).(3)ApplicabilityThe requirements described in paragraph (2) shall not apply to any management plan or other similar plan in effect on the date of enactment of this Act with respect to a National Heritage Area described in section 3(b)(1).5.Evaluation(a)In generalAt reasonable and appropriate intervals, as determined by the Secretary, the Secretary may—(1)conduct an evaluation of the accomplishments of a National Heritage Area in accordance with subsection (b); and(2)prepare and submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that includes recommendations for the continued role of the National Park Service with respect to each National Heritage Area in accordance with subsection (c).(b)ComponentsAn evaluation under subsection (a)(1) shall—(1)assess the progress of the applicable local coordinating entity of a National Heritage Area with respect to—(A)accomplishing the purposes of the applicable National Heritage Area; and(B)achieving the goals and objectives of the management plan;(2)analyze Federal, State, local, Tribal government, and private investments in the National Heritage Area to determine the leverage and impact of the investments; and(3)review the management structure, partnership relationships, and funding of the National Heritage Area for purposes of identifying the critical components for sustainability of the National Heritage Area.(c)RecommendationsEach report under subsection (a)(2) shall include—(1)if the report contains a recommendation of the Secretary that Federal funding for the applicable National Heritage Area should be continued, an analysis of—(A)any means by which that Federal funding may be reduced or eliminated over time; and(B)the appropriate time period necessary to achieve the recommended reduction or elimination of Federal funding; or(2)if the report contains a recommendation of the Secretary that Federal funding for the applicable National Heritage Area should be eliminated, a description of potential impacts on conservation, interpretation, and sustainability in the applicable National Heritage Area.(d)Conforming amendmentSection 3052(a) of Public Law 113–291 (54 U.S.C. 320101 note) is amended by striking paragraph (2).6.Property owners and regulatory protectionsNothing in this Act—(1)abridges any right of a public or private property owner, including the right to refrain from participating in any plan, project, program, or activity conducted within a National Heritage Area;(2)requires any property owner to permit public access (including Federal, State, Tribal government, or local government access) to a property;(3)modifies any provision of Federal, State, Tribal, or local law with respect to public access or use of private land;(4)(A)alters any applicable land use regulation, land use plan, or other regulatory authority of any Federal, State, or local agency or Tribal government; or(B)conveys to any local coordinating entity any land use or other regulatory authority;(5)authorizes or implies the reservation or appropriation of water or water rights;(6)diminishes the authority of a State to manage fish and wildlife, including through the regulation of fishing and hunting within a National Heritage Area in the State; or(7)creates or affects any liability—(A)under any other provision of law; or(B)of any private property owner with respect to any person injured on private property.7.Authorization of appropriations(a)In generalNotwithstanding any other provision of law, there is authorized to be appropriated to the Secretary for each fiscal year not more than $1,000,000 for each National Heritage Area.(b)Cost-Sharing requirement(1)Federal ShareExcept as otherwise provided in applicable law, including any law designating a National Heritage Area, the Federal share of the total cost of any activity funded with appropriations authorized by subsection (a) shall be not more than 50 percent.(2)Form of Non-Federal shareThe non-Federal share of the total cost of any activity funded with appropriations authorized by subsection (a) may be in the form of in-kind contributions of goods or services fairly valued.(c)Authority To provide assistanceNotwithstanding any other provision of law, the Secretary may provide assistance to a National Heritage Area during any fiscal year for which appropriations are authorized under subsection (a).